ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Barry Horwitz, Reg. #68,428, on 8/31/2021.

The application has been amended as follows: 

Claim 2 (currently amended): The modular acoustic baffle fixture according to claim 1 in which the invention further includes a second acoustic panel, said second acoustic panel having an inward facing surface and an outward facing surface and further including a second fastener element positioned on an inner facing surface of said second acoustic panel, which second fastener element is configured for alignment with another of said at least one fastener element in said at least one internal panel brace; whereby the another fastener element in said internal panel brace cooperates with said aligned second fastener element in said second acoustic panel, to secure the second .

Claim 22 (currently amended): The modular acoustic baffle fixture according to claim 21 wherein the second fastener element positioned on the at least one acoustic panel fastener comprises a magnetic member that may be aligned with and mated to a corresponding ferrous metal member to thereby secure the at least one acoustic panel to the internal panel brace.

Allowable Subject Matter
Claims 1-47 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claim is allowable for the same reasons previously discussed in Section 15 of the Non-Final Rejection mailed 5/7/2021 and maintained in Section 9 of the Notice of Allowance mailed 8/24/2021.

Claims 2-43 depend on Claim 1.

Regarding claim 44, the claim is allowable for the same reasons discussed above with regards to Claim 1.

Claims 45-46 depend on Claim 44.

Regarding claim 47, the claim is allowable for the same reasons discussed above with regards to Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609.  The examiner can normally be reached on Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875